                                       Case 8:20-cv-00871-JVS-JDE Document 47 Filed 08/31/20 Page 1 of 3 Page ID #:1437



                                           1
                                           2
                                                                                                           JS-6
                                           3                      UNITED STATES DISTRICT COURT
                                           4
                                           5                    CENTRAL DISTRICT OF CALIFORNIA
                                           6
                                           7   FICTO, INC., a Delaware            CASE NO.: 8:20-cv-000871-JVS-JDEx
                                           8   corporation
                                           9              Plaintiff,
                                                                                  ORDER ON JOINT
                                          10
LAW OFFICES OF PERRY C. WANDER




                                                                                  STIPULATION FOR DISMISSAL
                                                    vs.
  9454 Wilshire Boulevard, Penthouse




                                          11
    Beverly Hills, California 90212




                                          12
                                                                                  [FRCP 41(a)(1)(ii)]

                                          13   FICTION, RIOT, LLC, a California
            310-274-9985




                                               Limited Liability Company and
                                          14   MICHAEL ESOLA, an individual
                                                                                  Assigned to Honorable James V. Selna
                                          15
                                          16
                                                            Defendants.
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28




                                                                                    1
                                       Case 8:20-cv-00871-JVS-JDE Document 47 Filed 08/31/20 Page 2 of 3 Page ID #:1438



                                           1   GOOD CAUSE APPEARING;
                                           2
                                               Pursuant to Plaintiff FICTO, INC and defendants FICTION, RIOT, LLC, and
                                           3
                                           4   MICHAEL ESOLA Stipulation for Dismissal, filed under Federal Rules of Civil
                                           5
                                               Procedure 41(a)(1)(ii), the complaint is hereby dismissed with prejudice, each
                                           6
                                           7   party to bear their own costs and fees.
                                           8
                                           9
                                          10
LAW OFFICES OF PERRY C. WANDER
  9454 Wilshire Boulevard, Penthouse




                                          11
    Beverly Hills, California 90212




                                          12
                                               Dated: August 31, 2020               __________________________
                                          13
            310-274-9985




                                                                                      Honorable James V. Selna
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28




                                                                                         2
                                       Case 8:20-cv-00871-JVS-JDE Document 47 Filed 08/31/20 Page 3 of 3 Page ID #:1439



                                           1
                                           2
                                           3
                                           4                                 PROOF OF SERVICE
                                           5         I, Perry C. Wander, hereby certify that on August 29, 2020 I electronically
                                           6   served the foregoing using the CM/ECF Pacer system which will send notification
                                           7   of such filing to the e-mail addresses denoted on the Electronic Mail notice list,
                                           8   and I hereby certify that I have mailed the foregoing document(s) via the United
                                           9   States Postal Service to the non-CM/ECF participants, if any, indicated on the
                                          10   Manual Notice list.
LAW OFFICES OF PERRY C. WANDER
  9454 Wilshire Boulevard, Penthouse




                                          11
    Beverly Hills, California 90212




                                          12   Bobby Samini, Esq.
                                               Nicole Prado, Esq.
                                          13
            310-274-9985




                                               The Samini Firm, APC
                                          14   2801 West Coast Highway, Suite 200
                                               Newport Beach, California 92663
                                          15
                                          16
                                                     I certify under penalty of perjury of the laws of the United States of America
                                          17
                                               that the forgoing is true and correct. Executed on August 29, 2020 at Beverly
                                          18
                                               Hills, California.
                                          19
                                          20                                                 /s/Perry C. Wander
                                          21                                                 Perry C. Wander

                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28




                                                                                         3
